Citation Nr: 1808842	
Decision Date: 02/13/18    Archive Date: 02/23/18

DOCKET NO.  14-12 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for service-connected chronic left hand strain, residual of left 4th metacarpal fracture.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. Durham, Counsel

INTRODUCTION

The Veteran had active service from June 1965 to June 1967.	

These matters come before the Board of Veterans' Appeals (Board) from an August 2012 rating decision by a VA RO.  

 In July 2017, the Veteran had a hearing before the undersigned Veterans Law Judge (VLJ) at the Los Angeles RO.  

The Board notes that additional medical evidence was associated with the claims file after the most recent adjudication by the Agency of Original Jurisdiction (AOJ) of the claim for entitlement to an evaluation in excess of 10 percent for service-connected chronic left hand strain, residual of left 4th metacarpal fracture.  However, as the Veteran indicated at his July 2017 hearing that he wished to waive review of all new evidence by the AOJ, the Board may proceed to adjudicate the claim as done below.  See 38 C.F.R. §§ 19.37, 20.1304 (2017).

The Veteran was denied entitlement to evaluation in excess of 20 percent for service-connected left knee moderate instability and entitlement to TDIU in an April 2015 rating decision.  In October 2015, the Veteran submitted a notice of disagreement (NOD) with the denial of these claims on a general "Statement in Support of Claim" form.  However, effective March 24, 2015, VA will only accept issues listed on a timely VA Form 21-0958, Notice of Disagreement (NOD), as long as the RO provided the form with the decision notice.  38 C.F.R. § 20.201.  Here, the April 2015 notice letter clearly explained to the Veteran how to disagree with the decision using VA Form 21-0958 and that form is listed as one of the enclosures.  Therefore, the Veteran's attempt to file a NOD with that decision was not valid, and no further action is required.  The Board notes these two particular claims, among others, were denied in a May 2017 rating decision, and he has until May 23, 2018, to file a valid NOD.  

FINDING OF FACT

The Veteran's service-connected chronic left hand strain, residual of left 4th metacarpal fracture, is manifested by limitation of motion and complaints of pain, tingling, numbness, weakness, and rigidity.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent for the Veteran's service-connected chronic left hand strain, residual of left 4th metacarpal fracture, were not met.  See 38 U.S.C. §§ 1155, 5102, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.159, 3.321, 4.124a, Diagnostic Code 5307 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's VA files.  In every decision, the Board must provide a statement of the reasons or bases for its determination, adequate to enable an appellant to understand the precise basis for the Board's decision, as well as to facilitate review by the United States Court of Appeals for Veterans Claims (Court).  38 U.S.C. § 7104(d)(1); see Allday v. Brown, 7 Vet.App. 517, 527 (1995).  Although the entire record must be reviewed by the Board, the Court has repeatedly found that the Board is not required to discuss, in detail, every piece of evidence.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (rejecting the notion that the Veterans Claims Assistance Act mandates that the Board discuss all evidence).  Rather, the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The points below focus on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake, infra.   

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

The Veteran's entire history is reviewed when making a disability determination.  See 38 C.F.R. § 4.1 (2017).  Where the Veteran timely appealed the rating initially assigned for the service-connected disability within one year of the notice of the establishment of service connection for it, VA must consider whether the Veteran is entitled to "staged" ratings to compensate him for times since filing his claim when his disability may have been more severe than at other times during the course of his appeal.  See Fenderson v. West, 12 Vet. App. 119 (1999).  But where service connection has already been established, and increase in the disability rating is at issue, it is the present level of the disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, in such cases, when the factual findings show distinct time periods during which a claimant exhibits symptoms of the disability at issue and such symptoms warrant different evaluations, staged evaluations may also be assigned.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disabilities in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14 (2017).  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  Thus, the Board need not discuss any potential issues in this regard.

In July 2017, the Veteran had a hearing before the undersigned Veterans Law Judge (VLJ).  He has not alleged any deficiency with his hearing testimony as to the duties discussed in Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010).  In this regard, the Federal Circuit ruled in Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016) that a Bryant hearing deficiency was subject to the doctrine of issue exhaustion as laid out in Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Thus, the Board need not discuss any potential Bryant problem because the Veteran has not raised that issue before the Board.

In an August 2012 rating decision, the RO granted service connection for a chronic left hand strain, residual of left 4th metacarpal fracture, and assigned a noncompensable evaluation, effective August 19, 2010, under Diagnostic Code 5307.  In a February 2014 rating decision, the RO increased the evaluation to 10 percent, effective August 19, 2010.  The Veteran is seeking a higher rating.
 
Diagnostic Code 5307 pertains to Muscle Group VII, flexion of the wrist and fingers.  Moderate disability warrants a 10 percent rating under Diagnostic Code 5307 for either the dominant or non-dominant extremity.  Moderately severe disability warrants a 20 percent rating for the non-dominant extremity, and a 30 percent rating for the dominant extremity.  Severe disability warrants a 30 percent rating for the non-dominant extremity and a 40 percent rating for the dominant extremity.  

The Board has reviewed all relevant post-service medical records, as well as the Veteran's statements and testimony.  The Veteran's VA treatment records do not document continuing treatment or complaints related to his service-connected left hand disability.  A July 2010 note from a physician at North Lake Rehab and Medical Center stated that the physician treated the Veteran for arthritis of the left wrist, left elbow, left shoulder joint, low back pain, and cervical pain.  A September 2014 letter from this same physician noted that the Veteran was a patient there and complained of headaches, neck pain, right shoulder pain, and lower back pain.  No reference was made to finger or hand treatment in either of these statements.  At his July 2017 hearing, the Veteran testified that his primary symptoms consist of pain, tingling, numbness, weakness, and rigidity.  He also testified that he used a brace.  The Veteran underwent pertinent VA examinations in May 2012 and November 2016, which are of record.  

At the May 2012 VA examination, the Veteran reported decreased typing/computer work, driving, and lifting objects during a flare-up.  Physical examination revealed limitation of motion or painful motion of the left ring finger with no additional limitation of motion after 3 repetitions.  Physical examination did not reveal limitation of motion or painful motion of the index finger or long finger.  There was no gap between the thumb pad and the fingers.  There was no gap between any fingertips and the proximal transverse crease of the palm or painful motion in attempting to touch the palm with the fingertips.  No additional limitation was noted upon repetitive testing.  The examiner noted the Veteran experienced less movement than normal, excess fatigability, and pain on movement of the left ring finger.  The Veteran's left hand was noted as having active movement against some resistance.  The Veteran did not have ankyloses of the thumb/fingers.  It was noted that the Veteran used a brace.  No abnormal findings were noted upon imaging studies.

At the November 2016 VA examination, the Veteran reported numbness and that he could not lift objects weighing more than 10 to 15 pounds.  Initial range of motion of the left hand was noted as abnormal or outside of the normal range.  Ranges of motion of the index finger, thumb, and the long finger were normal. With regard to the ring finger, range of motion of the metacarpophalangeal joint (MCP) was noted as 70 degrees, of the proximal interphalangeal joint (PIP) as 80 degrees, and of the distal interphalangeal joint (DIP) as 50 degrees.  With regard to the little finger, range of motion was normal for the MCP, was noted as 90 degrees for the PIP, and 50 degrees for the DIP.  The examiner noted that the abnormal range of motion resulted in mildly increased time required to complete certain occupational tasks, such as grasping and fingering secondary to pain.  There was no additional functional loss or range of motion after three repetitions.  X-ray reports showed degenerative arthritis of the left hand.  The examiner also noted that there was pain on range of motion of the left and little finger only.  The examiner noted that the Veteran's left hand disability mildly increased time required to complete certain occupational tasks such as left-sided grasping and fingering secondary to pain.  This may preclude participation in all physical and sedentary activities of employment that required constant left-sided gross and fine manipulation.  All physical and sedentary activities of employment that required frequent or less left-sided gross and fine manipulation would not be precluded.  

Upon review of the claims file, the Board finds that the evidence of record does not reflect that the Veteran's service-connected left hand disability is moderately severe or severe in nature, as needed for an evaluation in excess of 10 percent under Diagnostic Code 5307.  The Board acknowledges the Veteran's complaints of pain, tingling, numbness, weakness, rigidity, and limitation of motion.  However, the 2016 examiner noted that range of motion of the ring finger was only decreased by 20 degrees each for the MCP, PIP, and DIP.  Range of motion of the little finger was decreased by 10 degrees for PIP and 20 degrees for DIP.  The May 2012 examination also noted limitation of motion of the left ring finger but gave no indication that this limitation was moderately severe or severe in nature.  The 2016 examiner noted that the range of motion resulted in mildly increased time to perform certain tasks.  While the VA examiners noted some range of motion, and the Board has considered the Veteran's subjective complaints of pain, tingling, numbness, weakness, and rigidity, there is simply no evidence of record suggesting that this disability is more than moderate in severity.  As such, an evaluation in excess of 10 percent is not warranted under Diagnostic Code 5307. 

The Board has reviewed alternative diagnostic codes under which the Veteran may obtain an increased disability rating for his service-connected left hand disability,  but these diagnostic codes are not applicable.  38 C.F.R. § 4.71.  Specifically, the Board acknowledges that Diagnostic Codes 5228 through 5230 address limitation of motion of individual digits.  However, as there is no evidence of record demonstrating limitation of the thumb related to this service-connected disability that results in a gap of more than 2 inches between the thumb pad and the fingers, with the thumb attempting to oppose the fingers, an increased evaluation is not warranted under these diagnostic criteria.  

With respect to the possibility of assigning a higher rating under 38 C.F.R. §§ 4.40 and 4.45, there is no indication in the medical evidence of record, to include the 2012 and 2016 VA examination reports, that any subjective complaints, such as pain, fatigue, incoordination, or weakness, result in additional limitation of function so as to meet the criteria for a higher evaluation.  The 2016 VA examiner specifically noted no additional limitation upon repetitive use.  As such, an increased rating is not warranted for the left hand under the Deluca criteria for any period of time on appeal.  

In summary, the Board finds that the preponderance of the evidence is against the claim for an evaluation in excess of 10 percent for service-connected chronic left hand strain, residual of left 4th metacarpal fracture.  The benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for application as there is not an approximate balance of evidence.  See generally Gilbert, supra; Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  Assignment of staged ratings has been considered and is not for application.  See Fenderson, supra.


	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to an evaluation in excess of 10 percent for service-connected chronic left hand strain, residual of left 4th metacarpal fracture, is denied.


______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


